Citation Nr: 1454786	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar radiculopathy of the bilateral lower extremities.

2.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine.

3.  Entitlement to an effective date earlier than November 5, 2009, for the grant of service connection for degenerative disc disease and degenerative joint disease (DJD) of the cervical spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to September 2003. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for lumbar radiculopathy, and continued a 20 percent disability rating for DDD of the thoracolumbar spine.  Subsequently, in a March 2013 rating decision, the RO again continued a 20 percent disability rating for the Veteran's service-connected thoracolumbar spine disability. 

Additionally,  in an August 2010 rating decision, the Veteran was granted service connection for DDD and DJD of the cervical spine.  In an October 2010 statement, the Veteran stated that he disagreed with the effective date assigned for the grant of service connection for his cervical spine disability.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for lumbar radiculopathy, an increased rating for DDD of the thoracolumbar spine, and entitlement to an earlier effective date for the grant of service connection for a cervical spine disability. 

A. Thoracolumbar Spine Conditions

The Veteran contends that his thoracolumbar spine disability is worse than the 20 percent disability rating currently assigned.  The Veteran was last afforded a VA examination to assess his thoracolumbar spine disability in July 2011.  In this particular case, the July 2011 VA examination is too remote in time to address the current severity of the Veteran's service-connected thoracolumbar spine disability.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his thoracolumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Additionally, the Board notes the Veteran's private treatment records note a diagnosis of lumbar radiculopathy and he is currently service-connected for a thoracolumbar spine disability, however, he has not been afforded a VA examination to assess his lumbar radiculopathy.  Therefore, a VA examination is also necessary to determine whether the Veteran's lumbar radiculopathy is a neurological manifestation of his service-connected thoracolumbar spine disability.  

B. Earlier Effective Date

Additionally, a review of the record reflects that the Veteran filed a timely October 2010 NOD with respect to the effective date assigned for DDD and DJD of the cervical spine in the RO's August 2010 rating decision.  However, no subsequent action was taken to the Veteran's initial October 2010 NOD of the RO's August 2010 rating decision, such as supplying the Veteran with a Statement of the Case (SOC), in reference to his claim of entitlement to an earlier effective date for the grant of service connection for DDD and DJD of the cervical spine.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case for the issue of entitlement to an earlier effective date for the grant of service connection for DDD and DJD of the cervical spine.

Lastly, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his claimed conditions at VA until June 2010.  It is unclear if the Veteran continued receiving treatment at the VA for his thoracolumbar spine conditions after that time.  Because it appears that there may be outstanding VA medical records dated after June 2010 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1) The AOJ should obtain any of the Veteran's outstanding VA treatment records from June 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

2) The AOJ should issue the Veteran a SOC pertaining to the issue of entitlement to an effective date earlier than November 5, 2009, for the grant of service connection for DDD and DJD of the cervical spine.

3) After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his DDD of the thoracolumbar spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's thoracolumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected thoracolumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  Specifically, the examiner should address the Veteran's diagnosis of lumbar radiculopathy and determine it they is the result of his service-connected thoracolumbar spine disability.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and right and/or left lower extremity radiculopathy as a result of his back disability.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



